 1 MCGREGOR W. SCOTT
   United States Attorney
 2 TIMOTHY H. DELGADO
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8                               IN THE UNITED STATES DISTRICT COURT

 9                                  EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                          CASE NO. 2:19-CR-0146-WBS
12                                Plaintiff,            STIPULATION AND (PROPOSED) ORDER
                                                        TO CONTINUE STATUS CONFERENCE
13                          v.
                                                        Date:      September 16, 2019
14   JUAN FRANCISCO NUNEZ-ROMAN,                        Time:      9:00 a.m.
                                                        Judge:     Hon. William B. Shubb
15                               Defendant.
16

17          Plaintiff United States of America, through its respective counsel, and defendant Juan Francisco
18 Nunez-Roman, through his counsel of record, stipulate that the status conference now set for September

19 16, 2019, be continued to October 21, 2019, at 9:00 a.m.

20          On August 29, 2019, Mr. Nunez-Roman was arraigned on the two-count Indictment in this case.
21 (ECF Nos. 12, 14.) At the arraignment, the government produced to defense counsel discovery that

22 included 227 pages of reports, memoranda, and photos, as well as several audio and video recordings.

23 In addition, in the coming days, the government will be producing two supplemental laboratory reports

24 that confirm the chemical composition of the controlled substances seized from the defendant’s car on

25 the day of his arrest. Defense counsel will require time to review these new discovery materials, as well

26 as the materials already produced, time to discuss them with his client, time to conduct additional
27 investigation, time to research potential defenses and motions, and time to otherwise prepare for trial.

28 / / /

      STIPULATION AND (PROPOSED) ORDER                   1
30    TO CONTINUE STATUS CONFERENCE
 1          Based on the foregoing, the parties stipulate that the status conference currently set for September

 2 16, 2019, be continued to October 21, 2019, at 9:00 a.m. The parties further agree that time under the

 3 Speedy Trial Act should be excluded from the date the parties stipulated, up to and including September

 4 9, 2019, under 18 U.S.C. § 3161(h)(7)(A) and (B)(iv) [reasonable time to prepare], and General Order

 5 479 [Local Code T4], based on continuity of counsel and defense preparation.

 6          The parties agree that the failure to grant a continuance in this case would deny defense counsel

 7 reasonable time necessary for effective preparation, taking into account the exercise of due diligence.

 8 The parties also agree that the ends of justice served by the Court granting the requested continuance

 9 outweigh the best interests of the public and the defendant in a speedy trial.
10                                                        Respectfully submitted,

11

12 Dated: September 9, 2019                               _/s/ Timothy H. Delgado____________
                                                          TIMOTHY H. DELGADO
13                                                        Assistant United States Attorney
                                                          Attorney for Plaintiff United States
14

15
     Dated: September 9, 2019                             _/s/ THD for Douglas J. Beevers_____
16                                                        DOUGLAS J. BEEVERS
                                                          Assistant Federal Defender
17                                                        Attorney for Defendant Juan Nunez-Roman
18

19

20
21

22

23

24

25

26
27

28

      STIPULATION AND (PROPOSED) ORDER                   2
30    TO CONTINUE STATUS CONFERENCE
 1                                                     ORDER

 2          The Court, having received and considered the parties’ stipulation, and good cause appearing

 3 therefore, adopts the parties’ stipulation in its entirety as its order. The Court specifically finds that the

 4 failure to grant a continuance in this case would deny counsel reasonable time necessary for effective

 5 preparation, taking into account the exercise of due diligence. The Court also finds that the ends of

 6 justice served by granting the requested continuance outweigh the best interests of the public and the

 7 defendant in a speedy trial.

 8          The Court orders that the time from the date the parties stipulated, up to and including October

 9 21, 2019, shall be excluded from computation of time within which the trial in this case must begin
10 under the Speedy Trial Act, 18 U.S.C. § 3161(h)(7)(A) and (B)(iv) [reasonable time to prepare], and

11 General Order 479 [Local Code T4]. It is further ordered that the September 16, 2019 status conference

12 be continued until October 21, 2019, at 9:00 a.m.

13
     Dated: September 10, 2019
14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

      STIPULATION AND (PROPOSED) ORDER                     3
30    TO CONTINUE STATUS CONFERENCE
